—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about June 7, 1995, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Summary judgment was properly denied where the deposition testimony of appellant’s own employee established that both he and a co-employee conducted snow removal operations on the sidewalk in front of the store on days when it snowed immediately prior to plaintiff’s fall, including the morning of the accident. Defendant failed to demonstrate entitlement to judgment as a matter of law, as material issues of fact exist as to whether defendant’s snow removal prior to plaintiff’s fall created a dangerous condition or increased the natural hazard (see, Glick v City of New York, 139 AD2d 402). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Williams, JJ.